Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claims 28, 31, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, with respect to claim 28, the language, “the plurality of urethane cross-links”, lacks antecedent basis.
Secondly, with respect to claim 31, the language, “the implantable biodegradable elastomeric cross-linked polyester material”, lacks antecedent basis.
Thirdly, claim 40 depends from a cancelled claim.
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 23, 24, 27, 28, 30-32, 34, 36, and 38-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-8, 10-17, and 20 of U.S. Patent No. 10,035,871 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to a crosslinked polyester and method of making it, wherein a polyester containing hydroxyl side groups is crosslinked through reaction of the side groups with a polyisocyanate using overlapping molar ratios of free hydroxyl group to polyisocyanate crosskinker.  
5.	Claims 23-30 and 33-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 11-18 of U.S. Patent No.10,982,038 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to a crosslinked polyester, wherein a polyester containing hydroxyl side groups is crosslinked through reaction of the side groups with a polyisocyanate using overlapping molar ratios of free hydroxyl group to polyisocyanate crosskinker  Furthermore, each claim set employs a pharmaceutical agent.  
6.	Claims 23-32 and 38-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 7, and 9-16 of U.S. Patent No.11,254,781 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to a crosslinked polyester and method of making it, wherein a polyester containing hydroxyl side groups is crosslinked through reaction of the side groups with a polyisocyanate using overlapping molar ratios of free hydroxyl group to polyisocyanate crosskinker.  
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

8.	Claims 23, 25-29, 31, 33, 38, 40, and 41 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Pereira et al. (Novel Generation of Biodegradable Elastomers with Highly Tunable Mechanical and Degradable Properties).
The reference discloses poly(glycerol sebacate)-urethane, produced by reacting a poly(glycerol sebacate) prepolymer with HDI in the presence of a tin catalyst at 50oC.  Furthermore, it is disclosed that the polymer may be employed as a long term drug releasing device; therefore, the subject matter of claim 33 is met.  See entire document.
9.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765